Case 1:20-cv-05067-FB-SJB Document 6-1 Filed 10/21/20 Page 1 of 21 PagelD #: 33

Exhibit 1
Effective 12/1/17
Issued on 11/6/17

 

AICPA

 

LE

  
 
 

 

Pages 4-5

 

NER

 

BR
ch

ws

Page 15-16

c
so

 

Page 18-19

SRN

oy

NAS

 

 

 

 

2

age

 
 

We are pleased to be able to present you with this plan for providing The Providence
Group with a comprehensive health benefit solution.

Our strategy in designing this program centered on these key objectives:

1. Provide The Providence Group with a 2 tier program offering that matches their existing
plan design.

2. Create a plan structure that would give The Providence Group meaningful bottom line
savings in 2017 as well as all subsequent years of the program.

3. Ensure that the access to providers for The Providence Group’ plan participants
would be as broad and easy to use as their current health benefit provider networks —
ideally, improve upon it.

4. Craft an efficient system for implementing and maintaining the health benefit plan on all
levels.

5. Improve the performance of the health plan to provide better care for The Providence
Group's plan participants while also reducing the costs associated with the plan to
improve the financial health of The Providence Group as an organization —specifically
through finding a network that provides the best discounts.

Enclosed in this document you will find our proposal for The Providence Group's self-
funded health benefit plan. This proposal represents what we believe to be the best
solution to achieving the aforementioned objectives.

We are proposing using the Cigna Network, which has exceptional access and discounts

in the region of the plan participants. This will help plan performance and mitigate the
overall costs of the claims, effectively lowering The Providence Group's total yearly
medical benefit spend. This combined with our diligent and proven claims management
protocols should significantly improve plan performance, lowering The Providence Group's
overall healthcare costs without compromising on coverage.

In order to be able to bind stop loss coverage and implement this program, we will need
to have at least 26 participating members and Medical Questionnaires for all plan
participants.

 

We are at your service to elaborate and discuss all aspects of this proposal.

Page 3

 
 

Why should you seriously consider Self-funding?

Your health benefit plan needs to be based on your unique situation - Self-funding allows

you to design an optimal health care program around what is most optimal for The
Providence Group.

Self-funding is not a new option. In fact, self-funding has been a proven choice for
companies since 1974 when the Employee Retirement Income Security Act (ERISA) of
1974 made self-funded plans exempt from state insurance laws, including reserve
requirements, mandated benefits, premium taxes, and additional regulations.

Your health benefit plan is an expensive part of your entire operation. With a
traditionally funded plan, you are

basically handing over the design and management of that component of your business
to someone else (whose interests may not be aligned with what is truly in your best
interest). As a result, you have little control over your plan's success; instead you are at
the mercy of self-interested parties that boost profit margins for companies that

are not tailoring their services specifically to do what is best for your company.

There are significant opportunities to reduce costs, improve service, and eliminate the
“hidden profit spreads” that exist in the modern traditional healthcare space. Just like it
is important to have an independent broker consultant (as opposed to an insurance
company’s paid employee) at your service to represent your best interests, it is also of
paramount importance to know that the professionals that are managing

your health program only have one objective in mind — “What is best for our client?”

+ Reduced Overall Plan Costs

Unlike traditionally funded premiums, self-funded plans are exempt from state premium
taxes, so dollars that would have been paid to the government remain inside your
organization. In addition to this, when your plan is well managed and

performs better than expected, you will retain savings rather than in a traditionally

funded health plan where that money goes directly into the health insurance
company’s pocket.

Page 4

 
 

+ Significant Bottom-line Savings

The main objective of self-funding is to improve your profitability by reducing
health benefit costs. A well-designed and expertly managed self- funded
medical benefit plan can result in total cost savings of up to 40% as compared to
traditionally funded plans.

+ Improved Loss Experience

An experienced plan administrator can significantly lower a plan’s overall claims
experience. Through cost containment strategies and powerful auditing
technologies, unnecessary expenses can be greatly reduced. This directly
translates to both lower expenses during a given policy year and lower premiums
on future policy periods due to a better loss experience history.

+ Better Plan Design Options

Self-funded plans are free from many state mandated benefit laws which allows
greater freedom in designing your plan. You can tailor your benefit plan to be
most attractive to your employees’ and your company’s needs. Rather than select
a pre-packaged plan that may have more than you need in some areas, and not
enough in others, you can design the plan that works best for your company's
unique needs.

Additionally, a self-funded plan is not tied to a specific provider network of a
traditional health insurance company. An adept plan designer can customize a
self-funded benefit plan that provides the best ‘sweet spot’ between deepest
discount and best provider network for employees.

+ Access to Better Data

A self-funded program can offer better access to data and benchmarking. Simple
claim summaries are typically insufficient for examining the causes behind
adverse trends or sizable divergences from expected losses. Having transparent
access to in-depth data enables both you and your plan administrator to

compare current performance against your company's own historical data, as
well as against national benchmarks. Understanding this information is key to
deploying strategies for controlling claims costs and planning for the future.

+ Better Cash Flow
Unlike traditional health insurance plans which in effect pre-pay potential claims,
a self-funded program only pays out claims after services are rendered.

Page 5

 
 

Why should you consider LEA to be your self-funded administrator?

+ Independent Payor Advocate

Leading Edge is an independent payor advocate, which means our allegiance rests
solely with our clients, not with networks or pharmaceutical companies. We have
a proven track record of significantly reducing the costs of our clients’ health
benefit plans by improving efficiency, removing hidden profit spreads, sourcing

the optimal plan partners, and dedicating ourselves completely to the long term
success of our clients.

+ Access to Regional and National Medical Networks

Leading Edge gives our clients access to a vast choice of regional and national
medical networks, so a company can pair the deepest potential discounts with the
least disruption to its employees as it makes the switch to a self-funded plan. Let
us show you how our access and experience can create significant advantages.

+ Exceptional Stop-loss Underwriting

Our long standing relationships with a vast market of stop-loss carriers gives us
the ability to provide specific and aggregate stop-loss policies that represent
immense value in both terms of fixed costs and aggregate attachment points. We
are able to match your specific case to the stop-loss carriers that most desire it,
pitting them in competition to provide the best numbers possible. We are very
familiar with what carriers are capable of, and our on staff underwriters can press
for the lowest rates possible due to the internal actuarially supported cases we
make on your behalf to the carriers. We speak their language, and you benefit
from the results.

+ In-house Actuarial Services

Perhaps one of our most effective assets is our on staff underwriters with decades
of health benefit actuarial experience. Plan design and benefit to cost
containment ratios are customized to each clients specific objectives.

Detailed Lag reports, Large Claimant Reports, Disease Trending, among many

other customizable services are tailor-made to maximize plan monitoring and
success not just in year one, but throughout multi-year cycles of the plans we
administer

Page &

 
 

+ Leading Edge Provides Unrivaled Claims Management

Our claims team is comprised of people with deep industry experience — true
experts in the field. Our claims processors and managers have carrier-level
experience and bring to each plan we administer an average of 15+ years of
knowledge and skill. Leading Edge has a proven track record of efficiently
lowering company claim costs — our company average is just under 70% of
expected claims. We also pioneered and utilize some of the healthcare industry’s
most sophisticated auditing systems that review each claim in real-time. This
enables us to catch any issues quickly and before claims are paid.

+ Healthcare Specific Compliance Expertise

We are at our core specialists in optimizing and administering health benefit plans
for our clients. As such, we retain in house counsel with decades of experience to
be on call to immediately address the issues as they arise and advise accordingly.
With long standing experience in ERISA, Taft-Hartley, and general health plan
administration compliance, we have the right people available to make sure all
issues are promptly and adeptly managed.

+ We are genuinely nice people

We view integrity and kindness as two of the most important aspects of our
company’s ethos. As such, we view our clients as our partners and genuinely care
about their happiness and success — we truly want what is best for you. Life is

always better when you can work with nice people, and our clients will be happy
to tell you so.

Page /

 
pom OO) SU HON SR SNK NE mK GU RD

     

   
     

 

 

 

 

 

 

 

 

 

 

 

oO
we
i On
i oS
eee ‘ oO.
o i :
”n
o i me ©
Bo i 2 2
z fowe a ee
e £ < Ss & a
oO © i fom oA = S as
© op i v7? mS a 3
_ oO i -— en ey & Oe.
co t oi ex £ a
Q. i ha aa & ~
E ; < = _.
o£ awn a ~ i.
oa = i § a
5 2 i © es 3
= ' an an -
ae a
cg ! a7 a
o> a
<= 9°
= + i
E w t
5 2 ge ene eek ene ee
£3
o 3s
2 0
vo 3
SE
2 &
ct 20
— oOo
= —
2m a
: me :
o So eh. Se
Oo Bu x es Ge
£ c Sys Me 5 cox oN
> & a oe “Ee. =
a> 4+ « ~ = oO 8
S = mX. ge fee —— &
w (VY 5 a <a a &
QM S , &
2 w & £ SB [e
o << a. 2 2 6
S
~ 5
o2€
Cc Ww
5 2.
a

 

 

 

 

 

 

 
 
 

 

PROPOSED PLAN DESIGNS

    
  

IN-NETWORK

 

PPO

HSA

 

Individual / Family

 

Deductible

$2,500 / $7,500

   
 

Individual / Family

$5,000 / $10,000

 

Out of Pocket (Incl. Ded.)

$6,600 / $13,200

$6,600 / $13,200

 

 

 

 

Coinsurance 30% 20%
Preventive Care No Charge No Charge
Physician Copay 530 subj to ded and coins
Specialist Copay S60 subj to ded and coins

 

Hospital Copay

subj to ded and coins

subj to ded and coins

 

Outpatient Surgery Copay

subj to ded and coins

subj to ded and coins

 

Adv Radiology Imaging Copay

subj to ded and coins

subj to ded and coins

 

Urgent Care Copay

subj to ded and coins

subj to ded and coins

 

Emergency Room Copay

$250

 

OUT-OF-NETWORK

   

 

Deductible

$5,000 / $15,000

  
  

subj to ded and coins

$10,000 / $20,000

 

Out of Pocket (Incl. Ded.}

$13,200 / $26,400

$20,000 / $40,000

 

Coinsurance

50%

30%

 

Physician Copay

subj to ded and coins

subj to ded and coins

 

Specialist Copay

subj to ded and coins

 

 

   
 

subj to ded and coins

a

 

 

 

 

 

“RX
Deductible N/A subj to ded and coins
Tier1/ Tier 2/Tier 3 $15 /$30/S$45 N/A
Mail Order (90 day supply) 3x copay N/A

 

 

  
 

 
 

®

 

Why Cigna?

After reviewing and analyzing the population home Zip codes and work
site locations, we came to the conclusion that the Cigna network
would be the right choice for optimizing The Providence

Group's health benefit plan. We arrived that this decision based on:

1. Cigna's comprehensive network access to assure participant satisfaction
with provider access.

2. The deep discounts possible from providers that comes from participating
in the Cigna network.

Put simply, Cigna is an ideal network partner for your benefit program
— it offers exceptional provider access coupled with top-tier discounts.

Page 10

 
 

Pharmacy Benefit Management Selection

With drug costs making up approximately 25% of total healthcare spend, making
sure you have the right Pharmacy Benefit Management (PBM) partner is essential
for maximizing long term success.

At a time when many PBMs play games with rebates, incentives, and hidden
profit spreads, having a truly transparent and adept Pharmacy Benefit

Management partner is absolutely key to optimizing your self-funded health
benefit program.

We determined that MagellanRx would be a strong PBM partner to utilize

for your health plan. This cost-containment-oriented PBM, with a completely
transparent billing model and over 60,000 participating pharmacies nationwide, is
an ideal partner to ensure optimal plan performance.

Page 11

 
 

Stop-Loss Insurance

As you most likely are already aware of, stop-loss insurance is utilized in self-funded benefit
plans to limit financial exposure. It is put in place so that in cases where claims exceed a
certain point, the stop-loss policies would take effect to limit how much money you would
have to pay both on individual claims as well as the total health program as a whole. We build
our self-funded plans with both Specific stop-loss (which limits your liability on individual
claims to a predetermined amount) as well as Aggregate stop-loss (which limits the overall
maximum liability would have on the total program).

There are two key aspects to consider when evaluating stop loss policies:

1. Fixed Plan Costs — the premiums that are paid to the stop loss carrier to provide
coverage

2. Aggregate attachment points ~ the claim amounts that must be incurred before the stop-
loss carrier takes over liability.

In the pages that follow you will find proposals for two different arrangements of
Stop-Loss Insurance.

The first arrangement is written by US Fire on a 12/12 basis. The first “12” refers to the 12
months of incurred claim coverage provided, and the second “12” refers to the 12 months
of paid coverage provided by the stop-loss contract.

As you will be able to see in the cost projection charts that follow, utilizing a 12/12 policy for
the first year of a self-funded program provides you with exceptional cash flow and financial
advantage. Please refer to pages 13 & 14 for a complete picture of projected costs for this
contract (based on the $75,000 specific deductible). The catch that needs to be considered

is that this program should not really be viewed as a one year solution.

The ideal implementation of this type of arrangement would be to utilize the 12/12 stop-loss
contract for 2017, taking full advantage of the significant financial savings while simultaneously
allowing Leading Edge to provide the unparalleled claims management services we specialize in
to control your claims during the 2017 policy year. We will then utilize this highly specific data
and claims experience (our company wide average is 70% of expected), to negotiate a highly
favorable 24/12, 18/12, or 15/12 contract for year 2018.

The second arrangement is structured as a 12/15 contract, and can be viewed more as a stand
alone one year solution. Please refer to page 15 & 16 for a complete picture of projected costs
for this contract (also based on the $75,000 Deductible).

That all being said, there are many details to explain about this part of the program, and it
would be best to have an in depth discussion about the various aspects of it.

Page 12

 
 

Coverages

Specific Contract (Incurred Months / Paid Months)
Aggregate Contract (Incurred Months / Paid Months)
Specific Deductible

Employee Only - Specific Premium 108
Family - Specific Premium 15
Composite 123
Aggregate Premium 123

Monthly Premium
Annual Premium

Medical & Rx

12/12
12/12
60,000

$138.57
$352.22
$164.62

$9.68

$21,439.50
$257,274.00

  

Option 2
Medical & Rx
12/12
12/12
75,000

$116.24
$299.01
$138.53

$11.40

$18,441.27
$221,295.24

 

Option 3

Medical & Rx
12/12
12/12

100,000

$87.09
$242.93
$106.09
$13.93

$14,763.06
$177,156.72

 

 

Maximum Reimbursement on Aggregate Cc aims a

Aggregate Attachment - Claims Deductible

Monthly Aggregate Claim Factors Enrollment

Employee Only 108
Family 15

4,000,000
$484,995

$284.47
$646.23

ORS

 
  

4,000,000
$504,379

$295.84
$672.06

 

  
 

1,000,000

$527,514

$309.41
$702.88

 

 

 
  

 

 

 

 

 

 

Stop-Loss Premium $221,295.24 “$177,156.72
Administration / Network / Broker 123 $118,818.00 $118,818.00 $118,818.00
(1) Fixed Cost w/o Claims $376,092.00 $340,113.24 $295,974.72
(2a) Claim Cost at 80% $310,396.49 $322,802.84 $337,608.81
Total Cost ( (1) + (2a)) $686,488.49 $662,916.08 $633,583.53
(2) Expected Claim Cost (100% of expected claims.) $387,995.62 $403,503.55 $422,011.01
Total Expected Cost ((1) + (2) $764,087.62 $743,616.79 $717,985.73
(3) Maximum Claim Cost (125% of expected claims) $484,994.52 $504,379.44 $527,513.76
Maximum Total Plan Cost ((1) + (3)) $861,086.52 $844,492.68 $823,488.48

 

 

“Aggregate Accommedation is included.

Transitional Reinsurance and PCORI fees are not included in above calculations

Page 13

 
 

2017 FIXED COSTS

Annual Cost
Stop Loss Premium $221,295.24
Admin/Broker/Network $118,818.00
Total Fixed Costs S 340,113.24

 

Total Projected Cost Rate Chart

      

Fixed Costs S 340,113 Fixed Costs S 340,113 Fixed Costs S 340,113
Claims at: 5% S$ 20,175 Claims at: 45% S 181,577 Claims at: 85% S$ 342,978
Total Costs S 360,288 Total Costs S 521,690 Total Costs S$ 683,091
Fixed Costs S 340,113 Fixed Costs S 340,113 Fixed Costs S 340,113
Claims at: 10% S$ 40,350 Claims at: 50% S$ 201,752 Claims at: 90% S$ 363,153
Total Costs S$ 380,464 Total Costs S 541,865 Total Costs $ 703,266
Fixed Costs § 340,113 Fixed Costs S 340,113 Fixed Costs S 340,113
Claims at: 15% S 60,526 Claims at: 55% S 221,927 Claims at: 95% S 383,328
Total Costs $ 400,639 Total Costs S 562,040 Total Costs $ 723,442
Fixed Costs S 340,113 Fixed Costs S 340,113 Fixed Costs S 340,113
Claims at: 20% S$ 80,701 Claims at: 60% S$ 242,102 Claims at: 100% S$ 403,504
Total Costs $ 420,814 Total Costs S$ 582,215 Total Costs S 743,617
Fixed Costs S$ 340,113 Fixed Costs S 340,113 Fixed Costs S 340,113
Claims at: 25% S 100,876 Claims at: 65% S$ 262,277 Claims at: 105% S$ 423,679
Total Costs $ 440,989 Total Costs ee _$ 602,391 Total Costs S 763,792
med LEA Averaqde pr
Fixed Costs S$ 340,113 Fixed Costs S 340,113 Fixed Costs S 340,113
Claims at: 30% S$ 121,051 Claims at: 70% S 282,452 Claims at: 115% S$ 464,029
Total Costs S$ 461,164 Total Costs S$ 622,566 Total Costs S 804,142
Fixed Costs S 340,113 Fixed Costs S 340,113 Fixed Costs S 340,113
Claims at: 35% S 141,226 Claims at: 75% S$ 302,628 Claims at: 120% $ 484,204
Total Costs $ 481,339 Total Costs S 642,741 Total Costs $ 824,318
Fixed Costs S 340,113 Fixed Costs S 340,113 Fixed Costs S 340,113
Claims at: 40% S 161,401 Claims at: 80% S 322,803 Claims at: 125% S$ 504,379
Total Costs S$ 501,515 Total Costs S 662,916 Total Costs $ 844,493

 

 

 

Page 14

 
 

 

       

Coverages / “Option 1 Option 2 Option 3
Medical & Rx Medical & Rx Medical & Rx

Specific Contract (Incurred Months / Paid Months) 12/15 12/15 12/15
Aggregate Contract (Incurred Months / Paid Months) 12/15 12/15 12/15
Specific Deductible 60,000 75,000 100,000
Employee Only - Specific Premium 108 $166.13 $139.21 $104.10
Family - Specific Premium 15 $423.54 $359.42 $291.83
Composite 123 $197.52 $166.06 $126.99
Aggregate Premium 123 $11.15 $13.20 $16.18
Monthly Premium $25,666.59 $22,049.58 $17,610.39
Annual Premium $307,999.08 $264,594.96 $211,324.68

 

Maximum Reimbursement on Aggregate Claims

   

  
     

 

~ 4,000,000 1,000,000 1,000,0
Aggregate Attachment - Claims Deductible $573,481 $596,378 $623,723
Monthly Aggregate Claim Factors Enrollment
Employee Only 108 $336.37 $349.80 $365.84
Family 15 $764.14 $794.65 $831.08

 

  
         

 

 

 

 

Stop-Loss Premium $307,999.08 $264,594.96 $211,324.68
Administration / Network / Broker 123 $118,818.00 $118,818.00 $118,818.00
(1) Fixed Cost w/o Claims $426,817.08 $383,412.96 $330,142.68
(2a) Claim Cost at 80% $367,027.66 $381,681.79 $399,182.75
Total Cost ( (1) + (2a)) $793,844.74 $765,094.75 $729,325.43
(2) Expected Claim Cost (100% of expected claims.) $458,784.58 $477,102.24 $498,978.43
Total Expected Cost ((1) + (2)) $885,601.66 $860,515.20 $829,121.11
(3) Maximum Claim Cost (125% of expected claims) $573,480.72 $596,377.80 $623,723.04
Maximum Total Plan Cost ((4) + (3) $1,000,297.80 $979,790.76 $953,865.72

 

“Aggregate Accommodation is included.

 

Transitional Reinsurance and PCORI fees are not included in above caiculations

Page 15

 
 

2017 FIXED COSTS Total Annual Expected Cost

   

  

Annual Cost .
Sh >
Stop Loss Premiums $264,594.96 e '
Admin/Broker/Network $118,818.00 o
Total Fixed Costs S$ 383,412.96

Total Projected Cost Rate Chart

 

 

 

Fixed Costs S 383,413 Fixed Costs S 383,413 Fixed Costs S 383,413
Claims at: 5% S 23,855 Claims at: 45% S 214,696 Claims at: 85% S$ 405,537
Total Costs $ 407,268 Total Costs S 598,109 Total Costs S 788,950
Fixed Costs S 383,413 Fixed Costs S 383,413 Fixed Costs S 383,413
Claims at: 10% S 47,710 Claims at: 50% S$ 238,551 Claims at: 90% S$ 429,392
Total Costs S$ 431,123 Total Costs S 621,964 Total Costs S 812,805
Fixed Costs S 383,413 Fixed Costs S 383,413 Fixed Costs S 383,413
Claims at: 15% 5S 71,565 Claims at: 55% =S 262,406 Claims at: 95% S 453,247
Total Costs $ 454,978 Total Costs S 645,819 Total Costs 5 836,660
Fixed Costs S 383,413 Fixed Costs S 383,413 Fixed Costs S 383,413
Claims at: 20% S$ 95,420 Claims at: 60% S$ 286,261 Claims at: 100% S$ 477,102
Total Costs S 478,833 Total Costs S 669,674 Total Costs S$ 860,515
Fixed Costs S 383,413 Fixed Costs S 383,413 Fixed Costs S 383,413
Claims at: 25% S$ 119,276 Ciaims at: 65% 5 310,116 Claims at: 105% $ 500,957
Total Costs $ 502,689 TotalCosts. S$ «693,529 Total Costs $ 884,370
LEA Average
Fixed Costs S 383,413 Fixed Costs S 383,413 Fixed Costs S 383,413
Claims at: 30% S$ 143,131 Claims at: 70% S 333,972 Claims at: 115% 5S 548 668
Total Costs S 526,544 Total Costs S 717,385 Total Costs $ 932,081
Fixed Costs S 383,413 Fixed Costs S 383,413 Fixed Costs S 383,413
Claims at: 35% S 166,986 Claims at: 75% S 357,827 Claims at: 120% 5S 572,523
Total Costs S$ 550,399 Total Costs S 741,240 Total Costs S 955,936
Fixed Costs S 383,413 Fixed Costs S 383,413 Fixed Costs S 383,413
Claims at: 40% S 190,841 Claims at: 80% S$ 381,682 Claims at: 125% S$ 596,378
Total Costs S 574,254 Total Costs S 765,095 Total Costs S 979,791

 

 

 

Page 16

 
 

Below is the following monthly rates for the three proposed plan designs based on the stop loss proposal
showing the 12/12 75K Specific Deductible option. These rates may be subject to change.

 

 

 

Plan PPO Expected . Maximum
EE Only 476.20 540.80
EE + Spouse 788.58 895.56
EE + Children 717.68 815.03
Family 1,047.02. 1,189.05

Plan HSA Expected Maximum
EE Only 376.58 427.66
EE + Spouse 623.61 708.21
EE + Children 567.54 644.53
Family 827.98 940.30

 

 

 

The monthly rates were calculated based on the projected enrollment count below.

 

 

 

 

 

Plan PPO Plan HSA
Employee Only 91 17
EE + Spouse 4 1
EE + Children 4 1
Family 4 1

 

 

 

 

 

Page 17

 
 

Below are the costs associated with operations of the Plan, Payable by Plan Sponsor on a monthly basis,
unless otherwise noted. All prices are capitated on a Per Employee Per Month (PEPM) basis, unless otherwise

 

noted:
Medical Administration: $43.50 PEPM
Medical PPO Network Rental (CIGNA): $17.00 PEPM
Broker/Consultant Compensation: $20.00 PEPM

 

 

 

 
   

Eligibility and Plan Design
Implementation Assistance

ID Card Production

Benefit Summary (SBC) and Plan Document (SPD)

Customer Service

Dedicated Toll Free Number

COBRA Administration

HIPAA Administration

Claims Administration

Out-of-Network Claim re-pricing and Negotiations - billed at 30% of savings
Analysis of Claims for Subrogation and Fraud Recovery - billed at 30% of Savings
Monthly / Quarterly Reporting

 
   

Utilization Management
Precertification
Concurrent Review
Retrospective Review

Disclaimer: These fees are based on transparent billing, as opposed to some of the other
options you have seen which typically put compensation into other areas, such as stop-loss
and PBMs. The reason we co not do this is due to uneven loading, which means at the end
of the day it ends up costing you as a client more money.

Page 18

 
 

Below are the total fixed costs associated with operations of the Plan, Payable by Plan Sponsor on a monthly
basis, unless otherwise noted. All prices are broken down by monthly and annual cost. Calucations were
based on enrollment count of 123 members.

 

 

 

Monthly Cost | Total Annual Cost

Medical Administration: $5,350.50 $64,206.00
Medical PPO Network Rental (CIGNA): $2,091.00 $25,092.00
Broker/Consultant Compensation: 52,460.00 $29,520.00
Stop-loss Premium $18,441.27 $221,295.24
$28,342.77 $340,113.24

 

 

 

 

*Agsregate Accommodation is included*

Page 19

 
 

Leading Edge Administrators - Summary of Professional Services
Leading Edge Administrators Monthly Fee $60.50 PEPM
Broker Fee $20 00 PEPM

   

Medical - Cigna
Rx - Magellan Rx Management

    

Eligibility and Plan Design
implementation Assistance

ID Card Production

Benefit Summary (SBC) and Plan Document (SPD)

Customer Service

Dedicated Toll Free Number

COBRA Administration

HIPAA Administration

Claims Administration

Out-of-Network Claim re-pricing and Negotiations - billed at 30% of savings
Analysis of Claims for Subrogation and Fraud Recovery - billed at 30% of Savings
Monthly / Quarterly Reportin

 

Utilization Management
Precertification
Concurrent Review
Retrospective Review

 

Dedicated case officers with a comprehensive patient-focused support and life management
Highly seasoned expert management of High Dollar Cases and Transplant Coordination
Support team of board-certified medical director and panel of board-certified physician specialists

Aggregate Accommodation $1.50 PEPM INCLUDED

Disease Management

53.75 PEPM

FSA, HRA and HSA Administration S6.00 PEPM
24x7 NurseLine $0.75 PEPM
Wellness Program Options:

Wellness Portal with Digital Online Coaching (WPDOC) $1.05 PEPM

Lifestyle Coaching Program (includes WPDOC) $3.29 PEPM

Lifestyle Coaching —- Weight Management Only (includes WPDOC) $2.89 PEPM

Lifestyle Coaching- Tobacco Cessation Only (includes WPDOC) $1.49 PEPM
(Biometric testing is available at an additional cost per test)
Maternity Management - Education Program $389 per case or $150 per hour
Telemedicine Via Teladoc $4.25 PEPM

Form 1094 and 1095 Reporting

Rates Available upon request Page 20

 
